Corrected Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-9, 11 and 13-21 are pending.
Claims 1-2, 4-9, 11 and 13-21 are allowed below. 

Examiner’s note
In the previous notice of allowance claim 14 did not get the appropriate dependence.  As can be seen from the previous action, “10” was not struckthrough.  This has been remedied in this corrected Notice of Allowance.  Examiner apologizes for any issue this may have caused.  The reasons for allowance remain unchanged. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Spence on 5-11-21.


The following claims are amended or canceled as follows:

10. (Canceled)

11. (Currently amended) The building automation system controller in
accordance with claim the performance parameter is of a building automation software application executed by the building automation system controller, and the performance monitoring agent further comprises instructions which, when executed by the processor, causes the building automation system controller to determine a performance parameter of a unit controller coupled to the building automation system controller by the building automation
network interface.

12. (Canceled)

13. (Currently amended) The building automation system in accordance with
claim 20, wherein the performance monitoring database is configured to communicate with a build server that is configured to receive performance parameters specified by a user, from the performance monitoring database, responsive to a query from the build server, the received performance parameters presentable to the user to facilitate remediation of a
performance defect.

14. (Currently amended) The building automation system in accordance with
claim 15, wherein the memory further includes a publication module comprising a set of instructions which, when executed by the processor, causes the building automation system controller to transmit the performance parameter in realtime to a log viewing device.

15. (, Currently amended) A building automation system controller for a
building automation system, comprising:
a processor;
a memory; and
a building automation network interface;
wherein the memory includes a performance monitoring agent comprising a set of
instructions which, when executed by the processor, causes the building automation device to at least:
collect a performance parameter associated with the building automation system controller, wherein the performance parameter is indicative of a performance of the building automation system controller in managing the building automation system, and the performance parameter is determined based on a network response time of commands issued by the building automation system controller;
compare the performance parameter to a corresponding performance benchmark;
change the performance benchmark to the corresponding performance parameter if it is
determined the corresponding performance parameter exceeds the performance benchmark; and
transmit the performance parameter and an identity of the building automation system
controller associated therewith to a remediation device if the corresponding performance less than the performance benchmark.

16. ( Currently amended) The building automation system controller in
accordance with claim 15, wherein the performance parameter is of a building automation software application executed by the building automation system controller, and the building automation software application is selected from the group consisting of a building area layout application, a chiller plant control application, a data logging application, a variable air volume system application, a user interface, a global referencer application, a reporting application, a backup and restore application, and a logger application.


18. (Currently amended) The building automation system controller in
accordance with claim 15, wherein the performance monitoring agent further comprises
instructions which, when executed by the processor, causes the building automation system controller to determine a performance parameter of a unit controller coupled to the building automation system controller by the building automation network interface.

19. (Currently amended) The building automation system in accordance with
claim 18, wherein the performance monitoring agent further comprises instructions which, when executed by the processor, causes the building automation system controller to adjust an operating parameter of the unit controller.

20. ( Currently amended) The building automation system in accordance with
claim 15, further comprising a performance monitoring database in communication with the processor, wherein the performance monitoring agent further comprises instructions which, when executed by the processor, causes the building automation system controller to store the performance parameter into the performance monitoring database.
Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance: As to claims 1 and  21, the closest prior art of record, Singh (U.S. Pat. 8,818,758)  fails to teach or suggest, either alone or in combination wherein the performance parameter is indicative of a performance of the building automation system controller in managing the building automation system, and the performance parameter is determined based on a network response time of commands issued by the building automation system controller;
compare the performance parameter to a corresponding performance benchmark;
change the performance benchmark to the corresponding performance parameter if it is
determined the corresponding performance parameter exceeds the performance benchmark; and transmit the performance parameter and an identity of the building automation system controller associated therewith to a remediation device if the corresponding performance less than the performance benchmark, in combination with other elements and features within the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119